Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 17, 2021

                                      No. 04-21-00281-CV

                         IN THE INTEREST OF Z.M.M., A CHILD

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 20-0370-CV-A
                     Honorable Thomas Nathaniel Stuckey, Judge Presiding


                                         ORDER

       This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. Appellant’s brief was originally due on August 16, 2021, and appellant filed a
motion requesting a twenty-day extension of time.

      After consideration, we GRANT the motion and ORDER appellant to file his brief by
September 7, 2021. Appellant is advised that further extensions of time will be disfavored.




                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2021.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court